DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: “lens” in line 2 should read "lenses". Appropriate correction is required.

Claim 4 is objected to because of the following informalities: “focus” in line 4 should read "focuses". Appropriate correction is required.

Claim 15 is objected to because of the following informalities: “the PLC” in line 1 should read "a PLC". Appropriate correction is required.

Claims | and 17 are objected to because of the following informalities: “phototonic” in lines 2 and 1, respectively, should read "photonic". Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter Claim 6 recites that the first lens array collimates light to the second lens array. However, claim 5 from which claim 6 depends recites that the first lens array focuses light to the second lens array. This is not possible as the lens structure for collimating is different than for focusing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butrie et al. (U.S. PG Pub. # 2015/0318952 A1).
In Re claims 1 and 14, ‘952 teaches an optical module (fig. 4A), comprising: a phototonic integrated circuit (PIC) (122) having a plurality of waveguides (106, par. 0054) configured to emit light at a non-zero angle to an output edge (light spreads outward and therefore has a non- zero angle component and output edge is the surface adjacent the light output and therefore the light is at least 90 degrees to output edge) of the PIC, each of the plurality of waveguides having a waveguide angle facet (angled at 90 degrees with respect to the top of the PIC); an output 

In Re claim 2, ’952 teaches wherein the optical coupler includes a first lens array (112) of a plurality of lens wherein each lens in the first lens array focuses the light from one of the plurality of waveguides of the PIC (fig. 1) and has a radius of curvature (seen in fig. 1) based upon the focal length and a device distance of the one of the plurality of waveguides emitting the light focused by the lens.

In Re claim 5, ‘952 teaches wherein the optical coupler further comprises a second lens array of a plurality of lenses (110-2) wherein each lens in the first lens array focuses light onto one lens of the second lens array (116-1) and each lens of the second lens array focuses light on a particular portion of the output medium (116-2).

In Re claims 9 and 10, ‘952 teaches wherein at least one lens in the first lens array and at least one lens in the second lens array are each mounted on a moveable MEMs platform (fig. 4A).

In Re claim 11, ’952 teaches an isolator (116-1).\

In Re claim 15, '952 teaches wherein the PIC and the PLC are offset from one another such that exit directions of light from the plurality of waveguides of the PIC approach entrance directions of light into a plurality of waveguides of the PLC (fig. 4A).

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (U.S. Patent # 7,548,669 B2).

In Re claims 1 and 12, ‘669 teaches an optical module (fig. 8), comprising: a phototonic integrated circuit (PIC) (11) having a plurality of waveguides (SOAs) configured to emit light at a non-zero angle to an output edge of the PIC (fig. 8), each of the plurality of waveguides having a waveguide angle facet (fig. 8); an output medium (13-2); and an optical coupler including a plurality of optical elements (portions of a larger full lens,13-1) for coupling light from the
plurality of waveguides of the PIC to the output medium wherein each one of the plurality of optical elements focuses light from one of the plurality of waveguides at a focal length that is the same as a focal length of other ones of the plurality of optical elements (same focal point, fig.8) and has optical properties that vary based on a distance between the one of the plurality of optical elements and the associated one of the plurality of waveguides (when 13-1 is moved the focal point at the output will change as the input location from 11 will change).

Claims 1 — 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (U.S. PG Pub. # 2008/0226229 A1).

In Re claims 1 and 13, ‘229 teaches an optical module (fig. 7), comprising: a phototonic integrated circuit (PIC) (37) having a plurality of waveguides (36) configured to emit light at a non-zero angle to an output edge of the PIC (par. 0091), each of the plurality of waveguides having a waveguide angle facet (fig. 8); an output medium (array of fibers, 45); and an optical coupler (43 or 39 and 43) including a plurality of optical elements (top half of 43 with a plurality of 42) for coupling light from the plurality of waveguides of the PIC to the output medium wherein each one of the plurality of optical elements focuses light from one of the plurality of waveguides at a focal length that is the same as a focal length of other ones of the plurality of optical elements (each 42 is equal distance to 45a as 42 is parallel with 45a, par. 0090) and has optical properties that vary based on a distance between the one of the plurality of optical elements and the associated one of the plurality of waveguides (when 43 is moved any distance with respect to 37b the focal distance at the output of 42 will change).

In Re claim 2, ‘229 teaches wherein the optical coupler includes a first lens array of a plurality of lens (bottom half of 43) wherein each lens in the first lens array focuses the light from one of the plurality of waveguides of the PIC and has a radius of curvature based upon the focal length (radius matches with focal length to each of 44) and a device distance of the one of the plurality of waveguides emitting the light focused by the lens (fig. 7).



In Re claim 4, ‘229 teaches wherein the optical coupler includes a plurality of collimating lenses (38) wherein each of the plurality of collimating lenses collimates light from one of the waveguides of the PIC into one lens of the first lens array and each lens of the first lens array focus the collimated light onto a single portion of the output medium (fig. 7).

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kropp (U.S. PG Pub. # 2004/0033016 A1).

In Re claims 1 and 17, ‘016 teaches an optical module (fig. 8), comprising: a photonic integrated circuit (PIC) (1) having a plurality of waveguides (1a — 1d) configured to emit light at a non-zero angle (normal to side or top surface or angled surface of 3) to an output edge (either top or side surface) of the PIC, each of the plurality of waveguides having a waveguide angle facet (either at 3 or parallel to side surface of left side of 1): an output medium (12); and an optical coupler (11”) including a plurality of optical elements (111a” — 111d”) for coupling light from the plurality of waveguides of the PIC to the output medium wherein each one of the plurality of optical elements focuses light from one of the plurality of waveguides at a focal length that is the same as a focal length of other ones of the plurality of optical elements (same .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14 – 17 is rejected under 35 U.S.C. 103 as being unpatentable over Badihi et al. (U.S. PG Pub. # 2016/0370544 A1).

In Re claims 1, 14 — 16, ‘544 teaches an optical module, comprising: a phototonic integrated circuit (PIC) (24 and 162 of 420 in fig. 8 or just ) having a plurality of waveguides (36); an output medium (24 and 162 of 422 in fig. 8, a PLC); and an optical coupler including a plurality of optical elements (48 of 422) for coupling light from the plurality of waveguides of the PIC to the output medium wherein each one of the plurality of optical elements focuses light from one of the plurality of waveguides at a focal length that is the same as a focal length of other ones of the plurality of optical elements (they are all identical and reside a same distance from waveguides 36 on 422 due to the structures 162 and 24) and has optical properties that vary based on a distance between the one of the plurality of optical elements and the associated one of the plurality of waveguides (optical properties such as focusing and aberration will vary between the waveguides and optical elements when the optical elements are offset at a non-zero angular distance with respect to the collimating light from 48 of 420 as all lenses focusing is achieved by alignment); wherein the PIC and the PLC are offset from one another such that exit directions of light from the plurality of waveguides of the PIC approach entrance directions of light into a plurality of waveguides of the PLC (fig. 8).
Furthermore, examiner believes applicant to mean that each of the optical elements has a different optical property from other optical elements of the plurality of optical elements but has not claimed such a configuration.

The current embodiment of ‘544 is silent to claimed angle. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the substrates of figs. 13 and 14 in the embodiment of figs. 8 so as to reduce the overall footprint and number of parts needed to achieve the optical coupling thereby lessening the cost and/or time in manufacture. Furthermore, the light will arrives at the optical coupler at a non-normal angle with respect to a side surface of 620 of the PLC.

In Re claim 17, ‘544 teaches a method for transmitting light from a plurality of waveguides (36) of a phototonic integrated circuit (PIC) (24 and 162 of 420 in fig. 8) to an output medium (48) and a planar lightwave circuit (PLC) (24 and 162 of 422 in fig. 8), the method comprising: emitting light from each of the plurality of waveguides of the PIC (par. 0107); and coupling light from the plurality of waveguides of the PIC to the PLC using a plurality of optical elements (48 of 422) wherein each of the plurality of optical elements focuses light from one of the plurality of waveguides (through 162 and 48 of 420) on the output medium (36 contacts 24 which contacts 162 which house 48, of 420, and therefore the waveguides are on 
Furthermore, examiner believes applicant to mean that each of the optical elements has a different optical property from other optical elements of the plurality of optical elements but has not claimed such a configuration.

The current embodiment of ‘544 is silent to claimed angle. 

‘544 teaches in the embodiment of figs. 13 and 14 wherein each of the plurality of waveguides emits light having an angle of incidence that is non-zero and has an angle facet (620) that is non-normal with respect to an input edge of a planar lightwave circuit (PLC) (600, pars. 0117 and 0118).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the substrates of figs. 13 and 14 in the embodiment of figs. 8 so as to reduce the overall footprint and number of parts needed to achieve the optical coupling thereby lessening the cost and/or time in manufacture.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butrie et al. (U.S. PG Pub. # 2015/0318952 A1).

In Re claims 7 and 8, ‘952 teaches the module of claim 5, but is silent to wherein each lens in the first lens array is a glass ball lens and each lens in the second lens array is a glass ball lens or wherein each lens in the first lens array is a silicon ball lens and each lens in the second lens array is a glass ball lens.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either glass or silicon ball lenses as the lenses of ‘952 as glass or silicon ball lenses are readily available thus allowing for cost and time saving during manufacture since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874